Citation Nr: 1244142	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  09-27 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served in the Air National Guard from November 2001 to November 2007 with periods of active duty from September 2002 to February 2003, February 2005 to July 2005, and December 2005 to January 2007.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a hearing on his July 2009 substantive appeal form, but subsequently withdrew his hearing request.  The Board remanded this appeal for additional development in May 2012. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for bilateral knee and a back disabilities.  He avers that these disabilities were incurred in service because his duties involved excessive standing, bending, and lifting heavy equipment (such as 20-man life rafts) often without assistance.  He denies any specific injury to his knees or back during service.

The Veteran was afforded VA examinations for his back and knees in April 2008, shortly after separation from service.  At that time an examiner diagnosed mechanical low back syndrome and bilateral patellofemoral syndrome, but did not opine as to whether these conditions were incurred in or were otherwise related to the Veteran's military service.  X-rays of the lumbar spine revealed no significant facet joint degenerative changes.  X-rays of the knees revealed abnormal patellar alignment/maltracking in both knees, left knee more than right.

The Board remanded the claim in May 2012 to afford the Veteran another VA examination.  The Veteran underwent examinations of the spine and joints in June 2012.  With respect to the back, an examiner diagnosed degenerative joint disease and mechanical low back pain syndrome.  She opined that neither disability is related to service, essentially because there is no documentation of injuries and complaints in service, although she did note the degenerative joint disease is due to the natural aging progression.  

With respect to the knees, the examiner provided a diagnosis of patellofemoral syndrome, resolved.  She also noted, incorrectly, that x-rays from the April 2008 VA examination were normal when they in fact showed abnormal patellar alignment/maltracking in both knees, left knee more than right.  She opined that the patellafemoral syndrome is not related to service because there is no documentation to show patellafemoral syndrome in service.  

The June 2012 VA examination reports are inadequate for adjudication purposes.  The Veteran is competent to describe his in-service back and knee symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The examiner's opinions and rationales do not reflect adequate consideration and discussion of the Veteran's competent report regarding the onset of his back and bilateral knee symptoms during service and the continuity of symptoms following discharge.  Moreover, a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  When VA undertakes to examine a veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  For these reasons, a new examination must be provided.

On remand, the RO also must contact the Veteran and ask that he identify any additional, pertinent VA and non-VA treatment records that are outstanding.  The most recent VA treatment records are current as of September 2009, and more recent records are not available for the Board's review via Virtual VA.  Any additional, pertinent, VA treatment records must either be made accessible on Virtual VA or be printed and added to the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and contact information for all private treatment received for the disabilities at issue.  Then, obtain copies of all such records not already of record, including any pertinent VA treatment records dated since September 2009.  Any negative response should be in writing and associated with the claims file.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional, other than the examiner that conducted the June 2012 VA examination.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any degenerative joint disease of the lumbar spine, mechanical low back pain syndrome, and patellofemoral syndrome or other knee disability diagnosed is related to service.  The opinion and rationale must include consideration and discussion of the Veteran's duties as an equipment journeyman and his competent report of in-service back and knee symptoms with continuity thereafter, and the short time span between service discharge and his current diagnoses.  

The examiner is to provide clarification regarding the April 2008 x-ray finding of 'no significant facet joint degenerative changes.'  Is this finding indicative or suggestive of the initial onset of degenerative joint disease in the Veteran's lumbosacral spine?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the issues on appeal.  If either benefit remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


